Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the instant claims it is not clear what is meant by an isolated versus a non-isolated yarn.  Does an isolated yarn mean that it does not touch any other component, or that it does not touch another conductive yarn, or does it mean that it not next to another conductive yarn?  Similarly, what is meant by a non-isolated yarn, does this mean that the yarns contact other conductive yarns or contact non-conductive yarns, or are adjacent to each other?  The claimed structure is not clear.  The specification does not define the terms involved. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
Claim(s) 1-5, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swallow et al, U.S. Patent Application Publication No. 2003/0119391.
Swallow discloses a fabric comprising conductive yarns and insulating yarns.  The fabric comprises a first set of isolated conductive yarns, (see paragraph 0008), which are separated by a second set of insulating yarns, (see paragraph 0008).  The fabric further comprises non-isolated conductive yarns, because the fabric comprises an array of first and second conductive yarns which are adjacent to each other, (non-isolated) and separated by an intervening layer of insulating yarns, wherein the entire structure can be interwoven, wherein the isolated conductive yarns, the insulating yarns and the non-isolated conductive yarns can be interwoven into a woven textile.  See paragraphs 0006, 008.  In one embodiment, the fabric can include a plurality of spaced electrical conductors wherein at least some of the set are electrically connected together.  See paragraph 0010.  In one embodiments, a textile can comprise first and second electrically conductive fibers within the warp and weft fibers and insulating fibers within the warp and/or weft fibers acting to provide space between the fibers. See paragraph 0011.  The insulating and first and second conductive fibers can be included in a fabric wherein the insulating fibers provide a bridge for conductive fibers in the weft and warp to float over one or more conductive fibers in the warp or weft.  See paragraph 0012.  In another embodiment, the conductive fibers can be separated from each other by having insulating fibers wrapped around the conductive fibers.  See paragraph 0013.  The combination of conductive and insulating fibers can provide a conductive textile which is pressure sensitive within a single layer of fabric.  See paragraph 0013.  A single fabric layer can comprise a mixture of conductive cores which 
As set forth above, the instant claims are not clear as to what structure is being described by isolated and non-isolated yarns.  For purposes of this art rejection, isolated yarns will be considered to be separate from another grouping of conductive yarns, such as in another layer.  Non-isolated yarns are considered to be conductive yarns which are adjacent to  or in permanent contact with each other.  Since Swallow discloses structures of adjacent conductive yarns which are also isolated from other conductive yarns, for example from conductive yarns which cross them, as well as structures wherein at least some conductive yarns are in permanent contact with each other, Swallow is considered to teach both isolated and non-isolated conductive yarns, or in the alternative, it would have been obvious to have selected the particular configurations of the conductive yarns which provided the desired type and location of electrical connection desired in the final product.  

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swallow et al, U.S. Patent Application Publication No. 2003/0119391 in view of Lee, U.S. Patent Application Publication No. 2011/0073353 .
Swallow discloses a conductive fabric as set forth above.
Swallow differs from the claimed invention because it does not disclose the particular materials claimed for the conductive and non-conductive fibers and yarns.
However, Lee discloses that conductive yarns for use in conductive fabric can comprise stainless steel, carbon, or sputter silver, while non-conductive threads can comprises any known non-conductive material including polyester, PET, cotton, polyurethane or combinations thereof.  See paragraph 0025.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed known materials as taught by Lee to make the conductive and non-conductive fibers and yarns of Swallow, in view of their art recognized suitability for this intended purpose.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swallow et al, U.S. Patent Application Publication No. 2003/0119391 in view of Gerken et al, U.S. Patent Application Publication No. 2017/0126228.
Swallow discloses a fabric as set forth above.
Swallow differs from the claimed invention because while Swallow teaches a pressure sensitive, (i.e., swipe sensitive), conductive textile fabric, Swallow fails to teach the particularly claimed electronic structures and capabilities coupled to the fabric.
However, Gerken discloses a flexible sheet of polymer material which comprise functional surface-area regions including switches, sensor, and operating elements including connections to an electronic control and regulating device which detects changes in electrical properties of the sheet in the surface regions and converts those into actuating, switching or control signals.  See abstract.  The electronic control device can include systems including .  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swallow et al, U.S. Patent Application Publication No. 2003/0119391 in view of  Webb et al, U.S. Patent Application Publication No. 2012/0164405 .  Swallow differs from the claimed invention because it does not disclose forming a plurality of the woven fabrics and then cutting them to form multiple such fabrics.
However, Webb teaches that it was known to form a plurality of particular woven fabric articles by weaving a plurality of the articles together in a single woven fabric and then cutting at predetermined locations in order to form a plurality of structures.  See paragraph 0013.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have formed a plurality of the particular fabrics claimed as a single unit and then cut them at a predetermined location in order to form multiple such fabrics in view of the teaching of Webb that this was a known way of manufacturing woven fabrics having the same structure.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swallow as applied to claim 17 above, and further in view of Gerken et al, U.S. Patent Application Publication No. 2017/0126228.
Swallow discloses a fabric as set forth above.
Swallow differs from the claimed invention because while Swallow teaches a pressure sensitive, (i.e., swipe sensitive), conductive textile fabric, Swallow fails to teach the particularly claimed electronic structures and capabilities coupled to the fabric.
However, Gerken discloses a flexible sheet of polymer material which comprise functional surface-area regions including switches, sensor, and operating elements including connections to an electronic control and regulating device which detects changes in electrical properties of the sheet in the surface regions and converts those into actuating, switching or control signals.  See abstract.  The electronic control device can include systems including devices which measure send and receive pins.  See paragraph 0072.  Therefore, it would have been obvious to one of ordinary skill in the art to have coupled known types of available boards to the electrical surface fabric of Swallow in order to provide various functionality to the structure of Swallow.  
Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. Applicant argues that page 12, line 31 through page 13, line 6, refers to yarns being electrical insolate and that such words should be interpreted as electrically insulated.  However, while the disclosure at page 12, line 31-page 13, line 6 has been carefully considered, it does not provide a clear definition of the term and therefore the term isolated yarns is being given its broadest reasonable interpretation  of separate from another grouping of conductive yarns, such as in another layer.
With regard to Swallow, Applicant argues that Swallow does not disclose the grounding characteristic of the fabric and the first set of electrically conductive, externally isolated yarns as presently claimed.  However, the structure of Swallow teaches the claimed isolated and non-.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789